RENDERED: APRIL 29, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0324-WC

FLOYD METCALF                                                      APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-17-01543


ADVANCED PAVING &
CONSTRUCTION; HONORABLE W.
GREG HARVEY, ADMINISTRATIVE
LAW JUDGE; HONORABLE DANIEL
CAMERON, ATTORNEY GENERAL
OF KENTUCKY; AND WORKERS’
COMPENSATION BOARD
                                                                   APPELLEES


                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: LAMBERT, MCNEILL, AND TAYLOR, JUDGES.

LAMBERT, JUDGE: Floyd Metcalf has petitioned this Court for review of the

February 26, 2021, opinion of the Workers’ Compensation Board (the Board)

affirming the September 16, 2020, opinion, award, and order by the Administrative
Law Judge (ALJ) on remand finding that the current (2018) version of Kentucky

Revised Statutes (KRS) 342.730(4) retroactively applied to his award of disability

benefits. We affirm.

             This matter has previously been before the Court of Appeals, and we

shall rely upon the prior opinion for our discussion of the underlying facts and

procedural history:

                    Metcalf began his employment with Advanced in
             2012, and primarily operated heavy machinery in his job
             duties. His prior work history was similar in that he had
             worked in maintenance and/or construction most of his
             life. On or about November 9, 2016, Metcalf was on a
             jobsite operating a backhoe with a hoe-ram attached
             when a piece of rock hit him in the right eye. He was
             fifty-one years old at the time of the accident. Although
             he has had four surgeries since the accident, he suffers a
             near total loss of vision in his right eye. Metcalf had
             previously sustained an injury to his left eye at age
             twelve, which left him blind in that eye. The left eye was
             replaced with a prosthetic in 2012, prior to his
             employment with Advanced.

                     The parties stipulated to the impairment ratings
             assigned to Metcalf by Dr. Richard Eiferman. Metcalf
             suffers from 96% whole person impairment due to a near
             total loss of vision in both eyes. Dr. Eiferman attributed
             20% of the impairment to the loss of Metcalf’s vision in
             his left eye in 1977, at age twelve. The remaining 76%
             impairment is attributable to the November 9, 2016
             injury.

                    The ALJ found that Metcalf is permanently and
             totally disabled after performing a five-step analysis
             pursuant to City of Ashland v. Stumbo, 461 S.W.3d 392,
             396-97 (Ky. 2015). Although 20% of the impairment

                                         -2-
resulted from Metcalf’s prior injury at age twelve, the
ALJ was not persuaded that Metcalf suffered any
occupational disability from the childhood injury because
he worked for Advanced without any restrictions prior to
the November 9, 2016 accident.

       The ALJ ordered that Metcalf shall receive
permanent total disability benefits (PTD) on a weekly
basis “for so long as he remains disabled, subject to the
tier down provision in the 1994 version of KRS
342.730(4).” The parties filed petitions for
reconsideration. Metcalf argued that, because the
Kentucky Supreme Court had recently held the then-
current version of KRS 342.730(4) unconstitutional,
neither the current nor former version of the subsection
applied. See Parker v. Webster County Coal, LLC
(Dotiki Mine), 529 S.W.3d 759, 767 (Ky. 2017). In
short, Metcalf argued that he is entitled to receive full
PTD for the remainder of his natural life. For its part,
Advanced argued that Metcalf was not permanently and
totally disabled as a result of the November 9, 2016
accident. The ALJ entered an order denying both
petitions. Both parties appealed to the Board. The Board
affirmed in part, but vacated and remanded the portion of
the ALJ’s decision regarding KRS 342.730(4), noting
that

      the ALJ did not err in applying the tier-down
      provision contained in the pre-1996 version
      of KRS 342.730(4) when he decided the
      claim. However, effective July 14, 2018,
      the amended version of KRS 342.730(4) is
      applicable to this claim. This recent
      statutory change sets forth that income
      benefits awarded to Metcalf terminate at age
      seventy. Therefore, we must vacate and
      remand this claim to the ALJ for a
      determination regarding the termination of
      Metcalf’s award.


                           -3-
                    The parties now appeal to this Court. Advanced
             argues that Metcalf is not permanently and totally
             disabled as a result of the November 9, 2016 accident,
             and that the ALJ is required to carve-out the award of
             benefits to account for “the combined effects of pre-
             existing, non-work-related impairment and work-related
             impairment.” Metcalf argues the ALJ erred by applying
             the pre-1996 version of KRS 342.730(4) and, similarly,
             the Board erred in remanding the case to the ALJ for a
             determination of benefits pursuant to the version of KRS
             342.730(4) effective July 14, 2018 (i.e., the current
             version). He argues that he is entitled to lifetime
             benefits.

Advanced Paving & Construction v. Metcalf, No. 2018-CA-001196-WC, 2020 WL

1490770, at *1-2 (Ky. App. Mar. 27, 2020). The Court found no error in the

arguments raised by Advanced Paving in its petition. See id. at *4, *6.

             We then addressed the issue Metcalf raised in his petition, namely, the

application of KRS 342.730(4) to his award of benefits. Based on the Supreme

Court of Kentucky’s holding in Holcim v. Swinford, 581 S.W.3d 37 (Ky. 2019),

that the 2018 amendment to KRS 342.730(4) had retroactive application, this Court

agreed with the Board that it was proper to vacate and remand Metcalf’s permanent

total disability award to comply with that version. The ALJ had subjected

Metcalf’s award to a tier-down provision. Metcalf, 2020 WL 1490770, at *7. The

record reflects that Metcalf attempted to appeal this decision to the Supreme Court,

but the notice of appeal was untimely filed.




                                        -4-
             The matter was remanded to the ALJ, who entered an amended

opinion, award, and order on September 16, 2020. The award of PTD benefits was

noted to be subject to the current version of KRS 342.730(4), which “requires

termination of those benefits at age 70.” Metcalf appealed this amended award to

the Board, arguing that the ALJ erred in finding that the current version of KRS

342.730(4) had retroactive application and that retroactive application violated the

Contracts Clause of the United States and Kentucky Constitutions and was an

exercise of arbitrary power in contravention of Section 2 of the Kentucky

Constitution. Advanced Paving argued that Metcalf’s appeal was barred by the

law of the case doctrine and that the retroactive application of KRS 342.730(4) was

not unconstitutional. The Board entered its opinion on February 26, 2021,

affirming the ALJ’s amended award on remand. The Board rejected Advanced

Paving’s argument that the law of the case doctrine applied, noting that this Court

“previously declined to render a decision on the issue of constitutionality.” The

Board noted that it did not have jurisdiction to address Metcalf’s constitutional

arguments. It ultimately held that the ALJ properly applied KRS 342.730(4)

retroactively to Metcalf’s award of PTD benefits and therefore affirmed the

decision. This petition for review now follows.

             In his petition, Metcalf argues, as he did before the Board, that the

ALJ erred in finding that the current version of KRS 342.730(4) was to be applied


                                         -5-
retroactively and that retroactive application of the current version violated the

Contracts Clause of the United States and Kentucky Constitutions and constituted

an exercise of arbitrary power. Advanced Paving continues to argue that the law of

the case doctrine applies to prevent Metcalf from raising these arguments1 and that

retroactive application of the current version of the statute was not

unconstitutional.

                 This Court’s standard of review in workers’ compensation appeals is

well-settled in the Commonwealth. “The function of further review of the [Board]

in the Court of Appeals is to correct the Board only where the Court perceives the

Board has overlooked or misconstrued controlling statutes or precedent, or

committed an error in assessing the evidence so flagrant as to cause gross

injustice.” Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992).

                 While this petition was pending, the Supreme Court rendered two

opinions addressing the current version of KRS 342.730(4). In Cates v. Kroger,

627 S.W.3d 864 (Ky. 2021), and Dowell v. Matthews Contracting, 627 S.W.3d 890

(Ky. 2021), the Supreme Court upheld the constitutionality of the current version

and its retroactive application as we shall discuss below.

                 In Cates, the Supreme Court set forth the legislative and legal history

of the amendments to KRS 342.730(4) to provide a context to its analysis:


1
    We reject this argument for the reasons set forth in the Board’s opinion.

                                                  -6-
       Before we undertake our analysis, we review for
context two of our recent holdings addressing the
General Assembly’s efforts to establish an outer limit on
the receipt of workers’ compensation income benefits. In
Parker v. Webster County Coal, LLC, a majority of this
Court invalidated the 1996 version of KRS 342.730(4).
That statute read:

      All income benefits payable pursuant to this
      chapter shall terminate as of the date upon
      which the employee qualifies for normal
      old-age Social Security retirement benefits
      under the United States Social Security Act,
      42 U.S.C. secs. 301 to 1397f, or two (2)
      years after the employee’s injury or last
      exposure, whichever last occurs.

       The majority in Parker found the statute
unconstitutional for two reasons: (1) the statute created
an arbitrary classification because the benefit cut-off date
was dependent upon when the recipient received old-age
social security benefits and (2) the statute was special
legislation because it favored those who would not
receive old-age social security benefits and disfavored
those who would receive such benefits. Importantly,
even though Parker invalidated the 1996 version of the
statute, it reaffirmed this Court’s prior precedent in which
we consistently held that treating older injured workers
differently from younger injured workers is rationally
related to the legitimate government interests in
preventing a duplication of benefits and saving money
for the workers’ compensation system. We said in
Parker,

      The rational bases for treating younger and
      older workers differently is (1) it prevents
      duplication of benefits; and (2) it results in
      savings for the workers compensation
      system. Undoubtedly both of these are
      rational bases for treating those who, based

                            -7-
      on their age, have qualified for normal
      Social Security retirement benefits
      differently from those who, based on their
      age, have yet to do so.

[Parker, 529 S.W.3d at 768.]

      Shortly after our holding in Parker, the General
Assembly in 2018 enacted a new version of KRS
342.730(4) to read:

      All income benefits payable pursuant to this
      chapter shall terminate as of the date upon
      which the employee reaches the age of
      seventy (70), or four (4) years after the
      employee’s injury or last exposure,
      whichever last occurs. In like manner all
      income benefits payable pursuant to this
      chapter to spouses and dependents shall
      terminate as of the date upon which the
      employee would have reached age seventy
      (70) or four (4) years after the employee’s
      date of injury or date of last exposure,
      whichever last occurs.

       This change purported to rectify the shortcomings
of the 1996 version as identified in Parker by untethering
the cessation of a claimant’s workers’ compensation
income benefits from the receipt of old-age social
security retirement benefits, a benefit that Parker
identified as not available to Kentucky’s retired teachers.
The new statute now limits the duration of benefits by
linking cessation for all income beneficiaries to the later
of two events (1) reaching age 70, or (2) four years after
injury or last injurious exposure.

       In Holcim v. Swinford we addressed retroactive
application of the 2018 amendment. While not explicitly
stated in the statute as codified, we found a clear
legislative intent that the amendment apply retroactively

                            -8-
             to all claims where (1) the injury occurred after
             December 1997 and (2) has not been fully and finally
             adjudicated through the appellate process, or for which
             time to file an appeal has not lapsed, as of the effective
             date of the Act, July 14, 2018. We declined to address
             the constitutionality of its effect, or the constitutionality
             of the amendment’s text because those issued were not
             argued until after the Court of Appeals had rendered its
             opinion. The cases at hand now present the issue
             remaining after Holcim, which is the constitutionality of
             the amendment and its retroactive application.

Cates, 627 S.W.3d at 868-70 (footnotes omitted).

             The Cates Court first held that the 2018 amendment to KRS

342.730(4) did not violate the Equal Protection Clause under either the 14th

Amendment to the United States Constitution or Sections 1, 2, and 3 of the

Kentucky Constitution:

             [W]e find the 2018 amendment classifies recipients based
             only on age, entirely unrelated to their old-age social-
             security eligibility. This age classification prevents a
             duplication of benefits, which we have found, to be a
             legitimate state interest and applies to all those receiving
             workers’ compensation equally. So the current version
             of KRS 342.730(4) is not violative of the Equal
             Protection Clause because the age classification is
             rationally related to a legitimate state purpose.

Cates, 627 S.W.3d at 871. The Court then held that the retroactive application of

the 2018 amendment to KRS 342.730(4) did not create an arbitrary class of

litigants:

                   We find here no arbitrary exercise of legislative
             authority in the retroactive application of the amendment.

                                          -9-
             After Parker, the General Assembly acted swiftly to
             amend the statute to fill the statutory gap with
             constitutional norms. The legislature “may amend the
             law and make the change applicable to pending cases,
             even when the amendment is outcome determinative.”
             Because the 1996 version had been invalidated and a new
             version enacted, the General Assembly was left to decide
             if pending claims would be governed by the 1994 version
             of the statute – a statute that had not been in effect for
             over 20 years – or to allow for current claims to be
             decided under the new amendment. The legislative body
             apparently chose the latter, and that choice was its
             prerogative.

Id. at 871-72 (footnotes omitted).

             In Dowell, the Supreme Court addressed whether the 2018

amendment to KRS 342.730(4) violated the federal and state Contracts Clause.

                    Adams and Dowell both argue that applying the
             current version of KRS 342.730(4) to their claims
             violates the Contracts Clause of both the United States
             and Kentucky Constitution. Article 1, Section 10, Clause
             [1] of the United States Constitution reads:

                   No State shall enter into any Treaty,
                   Alliance, or Confederation; grant Letters of
                   Marque and Reprisal; coin Money; emit
                   Bills of Credit; make any Thing but gold and
                   silver Coin a Tender in Payment of Debts;
                   pass any Bill of Attainder, ex post facto
                   Law, or Law impairing the Obligation of
                   Contracts, or grant any Title of Nobility.

             Similarly, Section 19 of the Kentucky Constitutions
             provides, “No ex post facto law, nor any law impairing
             the obligation of contracts, shall be enacted.”




                                        -10-
Dowell, 627 S.W.3d at 894. However, the Supreme Court did not perform a

Contracts Clause analysis in this case “because the Workers’ Compensation Act

(WCA) does not constitute a contract between Kentucky workers and their

employers or the state. Instead, the WCA is a statutory scheme that may be

amended as the General Assembly chooses, provided it fits within our

constitutional framework.” Id. at 894-95.

                    The workers’ compensation system is controlled
             by the state and is governed by legislative enactments. It
             is not a contract on [sic] between employers and their
             employees. Changes to the relevant statutes, therefore,
             do not create a Contracts Clause issue. While changes to
             statutes may result in other constitutional issues, such as
             a violation of due process or constitute special
             legislation, a Contracts Clause issue is impossible in this
             matter because there is simply no contract or contractual
             right for the statutory amendment to impair.

Id. at 896 (footnote omitted).

             The Supreme Court then addressed the retroactivity issue in the

context of a claimant’s right to a certain duration or amount of benefits received.

                    Dowell and Adams argue that applying the new
             version of KRS 342.730(4) is unconstitutional because
             they have a vested right to the benefits assigned to them
             by the ALJ and Workers’ Compensation Board. We
             have also briefly addressed this argument in a companion
             opinion, also rendered today, Cates v. Kroger. We will
             address it here to clarify that litigants like Adams and
             Dowell do not have a vested right to certain benefits.
             While they have a vested right to some benefits by
             statute, they do not have a vested right to “certain”


                                        -11-
benefits until their claim for benefits has been determined
by final order.

       A benefits-recipient’s right to compensation
becomes fixed and vests on the date of the injury. The
right to receive benefits is a substantive issue and the
injury date is controlling under substantive law. We have
long held “that where a suit has been instituted under a
statute giving a cause of action and a right to maintain
such action, and once the action has been prosecuted to
final judgment, and the rights of the parties fixed, such
rights then become vested in the judgment, and thereafter
a legislature can pass no law which impairs the validity
of the vested right thus obtained.” So, Dowell and
Adams have a vested, substantive right to litigate their
benefits, a right that cannot be taken away by statutes that
have since come into existence since filing their claim.
But in contrast, their right to a certain duration or amount
of benefits has not vested and will not do so until they
receive a final decision of their claims. So, the 2018
amendment to KRS 342.730(4) “[does] not create new or
take away vested rights” of plaintiffs like Adams and
Dowell, and its retroactive application is constitutional.

        Because Adams’s and Dowell’s benefits have not
been completely litigated, their potential awards must
conform with the changes in the applicable law effective
during the litigation process. And in Holcim we found
that the legislature intended the law to apply to all claims
currently pending. So the 2018 amendment applies to
Dowell and Adams even though the only issue left to
litigate is the effect of the 2018 amendment on the
duration of their benefits. While we agree with Adams
that the 2018 amendment impairs his benefits award,
Adams had no vested right in the outcome of his claim
before the ALJ or the Board. As we stated in Martin v.
Warrior Coal, LLC, [671 S.W.3d 391, 397-98 (Ky.
2021),] the legislature intended for the 2018 amendment
of KRS 342.730(4) to apply to all pending appeals, and


                            -12-
            Adams’s appeal was pending when the Court of Appeals
            ruled. In fact, the case is still not fully litigated.

                   Likewise, Dowell’s benefits claim was decided
            after we had invalidated the 1996 amendment and the
            ALJ and the Board resurrected the 1994 version of the
            statute as applicable to Dowell’s claim. By the time
            Dowell’s appeal reached the Court of Appeals, the 2018
            amendment had become effective, and we had
            determined the statute applied retroactively. So Dowell’s
            benefits were not final then and are not now. Because
            Dowell’s award is still being litigated, we find the 2018
            amendment to KRS 342.730([4]) controls.

                   As we stated in Cates v. Kroger, “we reiterate our
            holding in Holcim that the legislature intended for the
            new amendment to apply to all pending appeals with
            injury dates occurring after December 1996.” We are
            bound by the text of the statute and unless it conflicts
            with a constitutional provision, we must uphold the laws
            the legislature has enacted. Neither Adams nor Dowell
            had a vested right to certain benefits, only a right to some
            benefits that are to be determined under current law.

Dowell, 627 S.W.3d at 897-98 (footnotes omitted).

            The above-cited cases constitute binding authority of the Supreme

Court of Kentucky, which this Court must follow pursuant to Supreme Court Rule

(SCR) 1.030(8)(a) (“The Court of Appeals is bound by and shall follow applicable

precedents established in the opinions of the Supreme Court and its predecessor

court.”). Because Metcalf’s injury occurred after 1996 and his award of benefits is

still being litigated, the 2018 amendment to KRS 342.730(4) controls in this case.




                                        -13-
            For the foregoing reasons, the opinion of the Workers’ Compensation

Board affirming the ALJ’s amended award on remand is affirmed.

            ALL CONCUR.



BRIEF FOR APPELLANT:                    BRIEF FOR APPELLEE
                                        ADVANCED PAVING &
Wayne C. Daub                           CONSTRUCTION:
Louisville, Kentucky
                                        Lyn Douglas Powers
                                        Louisville, Kentucky




                                     -14-